Citation Nr: 1437433	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-01 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for polycystic kidney disease (PKD), including as secondary to hypertensive vascular disease. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to March 1974 and from December 1974 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

First, at a May 2009 VA examination, the examiner opined that the Veteran's PVD is not caused by or aggravated by his service-connected hypertension.  She reasoned that hypertension does not cause PKD because it is likely from genetic or inherited factors.  However, the examiner does not provide a rationale for her opinion regarding aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (service connection available where a Veteran's non service-connected disability is aggravated by his service-connected disability).  Therefore, the Board finds that the May 2009 examination is inadequate for adjudication purposes and remands for an addendum opinion which addresses all theories of entitlement.  The Board also notes that the May 2009 examiner did not review the claims folder before providing her opinion.  On remand, the examiner should review the claims folder and note such review in the examination report.  

Second, the Veteran has alleged that his PKD has prevented him from engaging in substantially gainful employment.  Specifically, he testified at the August 2013 Board hearing that his PKD and its varied symptoms made it difficult to walk and drive around in his former position as a mail handler.  See Board Hearing Transcript, pp. 9-16.  

The Board notes that a successful claim for entitlement to service connection for PKD could affect the Veteran's TDIU claim.  Accordingly, in the interest of judicial economy, the Board will hold the Veteran's claim for entitlement to a TDIU in abeyance, pending the development and readjudication of the Veteran's PKD claim. 

Third, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 2014 to present.

2.  Then, obtain an addendum opinion from the May 2009 examiner (or an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file (and note such a review) and offer an opinion as to the following questions

a.  Whether it is at least as likely as not that the Veteran's PKD was caused by his service-connected hypertension.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's PKD is aggravated (i.e., worsened) beyond the natural progress by his service-connected hypertension.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's PKD found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including whether entitlement to a TDIU is warranted.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



